 

Exhibit 10.3

SETTLEMENT AGREEMENT AND MUTUAL

GENERAL RELEASE OF ALL CLAIMS

This Confidential Settlement Agreement and Mutual General Release of All Claims
(hereinafter “Release”) is made and entered with an effective date of August 24,
2010 by and between BANKS.COM, INC. (“Plaintiff” or “Claimant” or “Banks.com”)
on the one hand, and ANDREW KEERY (“Respondent” or “Keery”), DALE GIESSMAN
(“Giessman”), and PROSTREAMMEDIA.COM (“ProStreamMedia”) (Giessman and
ProStreamMedia are also individually and collectively referred to as,
“Defendant(s)”) on the other, in accordance with the terms and conditions set
forth below. Banks.com, Keery, Giessman, and ProStreamMedia will sometimes be
referred to in their individual capacities as a “Party” or collectively as the
“Parties.”

 

1.0 FACTUAL RECITALS

1.1 This Release is entered into with reference to the following recitals:

1.2 WHEREAS, Banks.com is a financial services company that delivers financial
information on the web by, among other things, providing internet search
services through a combination of traffic aggregation and proprietary websites.
The company operates in various areas of internet commerce, including paid
search, direct navigation, and online marketing. Its pay-per-click search
services enable businesses to enhance their online transactions through online
advertising to internet users in response to their keyword search queries.

1.3 WHEREAS, Banks.com first began as a private Nevada corporation known as
Walnut Ventures, Inc. (“Walnut Ventures”), which was owned by four shareholders
– Daniel M. O’Donnell, Steven Ernst, Andrew Keery, and Robert Hoult (“Hoult”).
On December 10, 2004, Walnut Ventures was acquired by a Florida corporation then
known as MBSL Group, Inc.1

1.4 WHEREAS, in conjunction with Walnut Ventures/MBSL transaction, all four
shareholders, including Keery and Hoult, signed separate Employment Agreements
with Banks.com (collectively, “the Employment Agreements”).

1.5 WHEREAS, the four original shareholders of Walnut Ventures also signed
non-compete agreements in exchange for receiving Banks.com shares of stocks.

1.6 WHEREAS, Hoult and Keery also signed the company’s Code of Conduct,
Confidentiality and Proprietary Information Agreement, and the Employee
Proprietary Information and Invention Assignment Agreement (“EPIIAA”).

1.7 WHEREAS, on or about September 26, 2007, Keery voluntarily terminated his
employment with Banks.com. Thereafter, on or about October 24, 2007, Keery
entered into a Separation Agreement with Banks.com.

 

1

On October 29, 2004, MBSL’s name was changed to “InterSearch Group, Inc.” The
name was then changed to “Banks.com, Inc.” on November 29, 2007.



--------------------------------------------------------------------------------

 

1.8 WHEREAS, on or about November 5, 2009, Banks.com commenced a suit in the San
Francisco County Superior Court against Hoult, Giessman, Moxiesearch.com, and
ProStreamMedia, Case No. CGC-09-494156 (hereinafter, the “Suit” or “Superior
Court Action”).

1.9 WHEREAS, on or about November 5, 2009, Banks.com commenced a petition for
arbitration before the American Arbitration Association (AAA) against Keery,
Case No. 74-116-Y-00899-09-DECR (hereinafter, the “Arbitration”).

1.10 WHEREAS, on or about December 24, 2009, Banks.com filed a First Amended
Complaint in the Superior Court Action by, among other things, adding Keery as a
defendant.

1.11 WHEREAS, on or about December 29, 2009, the defendants in the Superior
Court Action removed the case to the United States District Court for the
Northern District of California, San Francisco Division, Case
No. 3:09-CV-06039-WHA (hereinafter the “Federal Action” and the Federal Action
is also hereinafter incorporated into the “Suit”).

1.12 WHEREAS, on or about March 4, 2010, Banks.com and Keery stipulated to a
voluntary dismissal of Banks.com’s Suit against Keery without prejudice.

1.13 WHEREAS, Remajo, LLC (“Remajo”) is a California limited liability company
registered before the State of California on or about January 22, 2008 by
Giessman.

1.14 WHEREAS, the Remajo Operating Agreement has an effective date of on or
about December 20, 2007, and has an effective period of two (2) years. The
Remajo Operating Agreement identified www.moxiesearch.com as a dba entity.

1.15 WHEREAS, Remajo is the actual business entity that contracted with various
entities on behalf of Moxiesearch.com. All revenues earned by Moxiesearch.com
are funneled to Remajo. Remajo then distributes the net revenues (net revenue
share less costs) to Moxiesearch.com. Under the Remajo Operating Agreement,
Hoult and Giessman are to split the “gross profit” of Remajo with 65% going to
Hoult and 35% going to Giessman.

1.16 WHEREAS, Remajo entered into a Search Distribution Agreement with InfoSpace
Sales LLC (“InfoSpace”) with an effective date of on or about December 3, 2007
on behalf of Moxiesearch.com, with an initial term of two (2) years.

1.17 WHEREAS, Remajo entered into a Sponsored Listing Publisher Agreement (“ASL
Publisher Agreement”) with IAC Search & Media, Inc. (“IAC” or “Ask.com”) with an
effective date of on or about May 25, 2009 on behalf of ProStreamMedia.com.
Remajo and Ask.com entered into an amendment to the ASL Publisher Agreement in
or around October 2009 (hereinafter incorporated into the “ASL Publisher
Agreement”). All revenues earned by ProStreamMedia.com from Ask.com through the
ASL Publisher Agreement are funneled to Remajo, which Remajo then distributes to
ProStreamMedia at one hundred percent (100%). ProStreamMedia then pays out all
expenses, costs, and makes the partner payments. Under ProStreamMedia’s
“Partnership Agreement,” net proceeds after costs of ProStreamMedia are
distributed 55% to Giessman, and 45% to Keery.

 

-2-



--------------------------------------------------------------------------------

 

1.18 WHEREAS, in the Suit and the Arbitration, Banks.com alleges that Hoult
improperly took and misused Banks.com’s confidential, proprietary, and trade
secrets information while Hoult was still employed at Banks.com and subsequent
to his voluntary termination of employment at Banks.com. Banks.com further
alleges in its Suit and Arbitration that, while Hoult was still employed at
Banks.com and subsequent to his voluntary termination of employment at
Banks.com, Hoult, Keery, and/or Giessman established, created, maintained, and
ran Moxiesearch.com, a business that directly competes with Banks.com, and which
used Banks.com’s confidential, proprietary, and trade secrets information.
Banks.com also alleges in its Suit and Arbitration that on behalf of
Moxiesearch.com, Remajo entered into a contract with InfoSpace, which was
negotiated by Hoult and/or Giessman. Banks.com also alleges in its Suit and
Arbitration that Hoult, Keery, and/or Giessman Hoult, Keery, and/or Giessman
established, created, maintained, and ran ProStreamMedia, a business that
allegedly directly competes with Banks.com, and which allegedly used Banks.com’s
confidential, proprietary, and trade secrets information. Finally, Banks.com
alleges in its Suit and Arbitration that Hoult, Keery, and/or Giessman conducted
other activities that were improper that form the bases of Banks.com’s alleged
claims against each of the Respondent and Defendants, including alleged breaches
of the Employment Agreements and the EPIIAA.

1.19 WHEREAS Respondent and Defendants have denied, and continue to deny, the
allegations made by Banks.com in the Suit and the Arbitration, deny that
Banks.com has suffered any harm or damage, and deny all liability with respect
to any and all facts and claims alleged in the Suit and the Arbitration.

1.20 WHEREAS, it is now the desire and intention of the Parties to finally and
forever settle and release all claims made or related to the Suit and/or
Arbitration. Pursuant to this desire and in consideration of the promises
contained herein, the Parties agree as follows:

 

2.0 AGREEMENT AND MUTUAL RELEASE OF ALL CLAIMS

The Parties agree to settle and compromise the Suit and/or Arbitration as
between them subject to the following terms:

2.1 The Recitals set forth above are hereby incorporated as though fully set
forth herein.

2.2 In consideration for this Release, and in full and final settlement of the
Suit and Arbitration as they apply to the Parties of this Release only,
Respondent and Defendants agree to assign fifty percent (50%) of
ProStreamMedia’s profits (gross revenue less traffic acquisition costs, monthly
hosting fees, and annual accounting costs) to Banks.com indefinitely (the
“ProStreamMedia Profits”) beginning with all revenues generated on and after
August 1, 2010 (that is, Banks.com is assigned 50% of ProStreamMedia’s gross
profits).2 Banks.com understands that the entity that has an actual agreement
with partners (including Ask.com) is Remajo, and revenues by Remajo earned from
the ProStreamMedia business flows 100% to ProStreamMedia. All parties understand
that

 

2

Because there is an approximate 45-day lag between revenue generating activity
and payment, Giessman will continue receiving his share of profits collected
(based on revenue generating activity) through mid-September, 2010.

 

-3-



--------------------------------------------------------------------------------

Remajo, is merely a vehicle for processing partner payments and has no equity
value. Therefore, this assignment is with the understanding that ProStreamMedia
is the real entity that is earning the revenues even though the revenues pass
through Remajo first. Parties may also mutually agree to make investments in the
ProStreamMedia business in the future. In order to accomplish the foregoing,
Defendants agree to take the following actions within five (5) business days of
the date of this Release. Giessman shall transfer all of the issued and
outstanding equity interests of Remajo to Keery. (All parties understand that
Winestore.com does not belong to nor is a part of Remajo; rather, Winestore.com
is owned by Hoult, Keery, and Giessman individually.) Remajo shall then change
its name and is referred to herein as “New Remajo.” Individually, and as the
sole general partners of the ProStreamMedia general partnership, Giessman and
Keery shall transfer all assets of the ProStreamMedia business to New Remajo,
including all right, title and interest in the domain name “ProStreamMedia.com.”
Giessman and Keery will then dissolve the ProStreamMedia partnership. New Remajo
will enter into an agreement with Banks.com, whereby New Remajo assign to
Banks.com the right to receive 50% of ProStreamMedia’s Profits. As security for
the obligations of New Remajo to Banks.com, Banks.com will have a first-priority
lien on all issued and outstanding equity interests of New Remajo and all trade
names, trademarks, service marks, slogans, logos, domain names, URL addresses,
trademark and service mark and domain registrations and trademark and service
mark and domain applications relating to the ProStreamMedia name.

2.3 In further consideration for this Release, the Parties agree that Keery will
maintain full decision-making control and signatory authority for
ProStreamMedia, and will run all aspects of the ProStreamMedia business,
including business development, account management, feed oversight, accounting,
partner payments and banking. ProStreamMedia will supply Banks.com with a user
name and password to access the Ask.com Partner Management system, as well as to
any other search results providers, as well as the Nami platform.

2.4 In further consideration for this Release, the Parties agree that Banks.com
is entitled to review/audit ProStreamMedia’s and Remajo’s (on the ProStreamMedia
side of Remajo’s business) books and financial documents. Banks.com also has the
right conduct operations audits, but such operations audits will be limited to
no more than two (2) per calendar year.

2.5 In further consideration for this Release, the Parties agree that for a
period of no less than three (3) years beginning on the effective date of this
Release, Keery agrees he will not abandon ProStreamMedia or create a direct
competitor in the field of search feed sub-syndication. If Keery abandons or
creates a direct competitor in the field of search feed sub-syndication prior to
the end of three (3) years beginning on the effective date of this Release,
Keery will assign and/or transfer ownership and title of the ProStreamMedia
business in its entirety to Banks.com, after which Keery retains nothing, and he
loses all control outlined in Section 2.3 above. If Keery abandons or creates a
direct competitor in the field of search feed sub-syndication after the end of
three (3) years beginning on the effective date of this Release, Keery will
assign and/or transfer ownership and title of the ProStreamMedia business in its
entirety to Banks.com, after which Keery shall retain 25% of ProStreamMedia’s
profits (gross revenue less traffic acquisition costs, monthly hosting fees, and
annual accounting costs), and they lose all control outlined in Section 2.3
above. The

 

-4-



--------------------------------------------------------------------------------

Parties have defined the term “abandon” as Keery spending less than ten
(10) hours per week working directly on servicing and/or expanding the
ProStreamMedia business. In the event of Keery’s death, ownership and title of
the ProStreamMedia business will transfer in its entirety to Banks.com, after
which Keery’s heirs shall retain 25% of ProStreamMedia’s profits (gross revenue
less traffic acquisition costs, monthly hosting fees, and annual accounting
costs), and they lose all control outlined in Section 2.3 above.

2.6 In further consideration for this Release, the Parties agree that Keery
and/or Giessman shall remain free to pursue other projects and employment, so
long as they continue to fully support and run the ProStreamMedia business, and
so long as they do not form a direct competitor of ProStreamMedia in the field
of search feed sub-syndication.

2.7 In further consideration for this Release, the Parties agree that Keery
and/or Giessman shall provide Banks.com with all documentation reasonably
requested by Banks.com in connection with the finalization of this Release and
other documents evidencing the arrangements described herein, including, without
limitation, copies of the organizational documents for Remajo and
ProStreamMedia.

2.8 In further consideration for this Release, the Parties agree that Keery
and/or Giessman agree to testify truthfully in relation to the facts and
circumstances leading to the Suit and Arbitration, as well as in the derivative
action filed by Hoult against, among other parties, Banks.com and its Board of
Directors (San Francisco Superior Court, Case No. CGC-10-497625); provided,
however, that neither Keery nor Giessman shall be obligated to disclose or
otherwise testify as to any privileged communications, including but not limited
to communications covered by the attorney-client privilege, the work-product
doctrine, and/or the joint defense doctrine.

2.9 In further consideration for this Release, the Parties agree that upon the
signature of all Parties to this Release, Banks.com, through his counsel, shall
execute and file a request for dismissal with prejudice of the Respondent in the
Arbitration, and Giessman and ProStreamMedia in the Suit.

2.10 In further consideration for this Release, the Parties agree to bear their
own costs and other fees (including attorneys’ fees and costs) incurred by the
respective Parties in the Suit and/or Arbitration.

2.11 In consideration of the terms set forth in this section, the Parties and
each of them, on behalf of themselves and their respective past, present and
future officers, directors, stockholders, attorneys, agents, servants, heirs,
representatives, employees, corporations, subsidiaries, affiliates, partners,
predecessors, successors in interest, assigns, and insurers and/or re-insurers,
hereby completely release and forever discharge each other from any and all
manner of any and all past, present or future claims, actions, or causes of
action (including, but not limited to, malicious prosecution), in law or in
equity, and any suits, debts, liens, contracts, agreements, promises,
liabilities, claims, demands, damages, obligations, losses, costs and expenses,
of any nature whatsoever, whether now known or unknown, suspected or
unsuspected, fixed or contingent, which the Parties have, or which may
hereinafter accrue or otherwise be acquired on account of, or may in any way
relate to or grow out of, or which are the subject of

 

-5-



--------------------------------------------------------------------------------

the matters which gave rise to the Suit and/or Arbitration, further including,
without limitation, any and all known or unknown claims that may have resulted
or may result from any aspect of the Suit and/or Arbitration. The terms and
releases described in this Release also apply to Giessman insofar as such
relates to his interests in Moxiesearch.com and/or Remajo only.

2.12 This Release shall also apply to and operate to the benefit of the Parties’
respective past, present and future officers, directors, stockholders,
attorneys, agents, servants, heirs, representatives, employees, corporations,
including professional corporations, subsidiaries, affiliates, partners,
predecessors, successors in interest, assigns, and insurers and/or re-insurers,
and all other persons, firms, or corporations with whom any of the former have
been, are now, or may hereinafter, be affiliated. The terms and releases
described in this Release also apply to Giessman insofar as such relates to his
interests in Moxiesearch.com and/or Remajo only.

2.13 The Parties each acknowledge and agree that this Release is a full and
complete general release with respect to the matters which give rise to or
relate to the Suit and/or Arbitration. The Parties expressly waive and assume
the risk of any and all claims for damages or otherwise which exist, but of
which each and any Party does not know or suspect to exist, whether through
ignorance, oversight, error, negligence, or otherwise, and which, if known,
would materially affect each Party’s decision to enter into this Release.
Accordingly, The Parties hereby expressly waive and relinquish any and all
rights and benefits which each Party may otherwise have pursuant to California
Code of Civil Procedure section 1542 which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

2.14 The Parties acknowledge that they may hereafter discover facts different
from, or in addition to, those which they now know or believe to be true, with
respect to the incidents or other things which are the subject of this Release.
The Parties hereby expressly agree to assume the risk of possible discovery of
additional or different facts, and agree that this Release shall be and remain
effective in all respects regardless of such additional or different facts.

2.15 The Parties make no representation regarding, nor do they assume any
liability for, any potential tax consequences which may arise from this
settlement and Release. Thus, each Party assumes only their own potential tax
consequences arising from this settlement and Release.

2.16 The Parties each agree to cooperate with the other (and their respective
counsel) to perform any and all acts required by this Release, to execute and
deliver any and all further documents that may be reasonably necessary or
desirable to effectuate the purposes of this Release and to refrain or forebear
from any act that would be inconsistent with the purposes of this Release.

 

-6-



--------------------------------------------------------------------------------

 

3.0 CONFIDENTIALITY AND NON-DISPARAGEMENT

3.1 Except as otherwise provided in this Release, the Parties agree to keep
confidential the terms of this Release and information relating to the
resolution of the Suit and/or Arbitration, shall not disparage each of them with
regards to the events that gave rise to the Suit and/or Arbitration, and to
refrain from disclosing any information regarding this Release to any
third-party (outside of immediate family) unless ordered to do otherwise under
oath in a court of competent jurisdiction or as required for a legitimate
business purpose (e.g., through disclosures to attorneys, accountants,
regulatory bodies, government agencies, reinsurers, etc. including, without
limitation, any disclosures required under securities laws and/or regulations).
To the extent that such information would be necessary or appropriate as
evidence or discovery in other litigation or arbitration (specifically as
contemplated in Section 2.8 above), the Parties will take reasonable steps to
protect the confidentiality of the information, including by seeking
stipulations of confidentiality or protective orders. Notwithstanding the
language of this paragraph, the Parties may communicate to others that the Suit
and/or Arbitration has been resolved as to each of them to the satisfaction of
the Parties. The Parties may disclose the terms of this Release to Hoult and his
counsel for the Suit only, but only after the Parties have fully executed this
Release.

 

4.0 NO ADMISSION OF LIABILITY

4.1 This Release is executed by the Parties for the purpose of compromising and
settling the Suit and/or Arbitration, as well as all past, present or potential
claims arising out of the Suit and/or Arbitration as it relates to the Parties
only, and it is expressly understood and agreed as a condition hereof that
neither this Release, nor any provision herein, shall constitute or be construed
as an admission by any Party of the truth of any claims or causes of action
asserted by any other party to this instrument. This Release shall not be
admissible in any legal proceeding or arbitration, except to enforce its terms
or upon order of the court or the arbitrator.

 

5.0 ABSENCE OF ASSIGNMENT

5.1 The Parties warrant and represent that they have not, in any way, assigned
or transferred by agreement, operation of law, or otherwise, any claim against
any other settling Party, including but not limited to, the assignment of any
claim or rights that would impede implementation of this Release.

 

6.0 SUCCESSORS AND ASSIGNS

6.1 It is understood and agreed by the Parties that the agreements,
undertakings, warranties, acts, representations and other things done or to be
done by the Parties or their attorneys by virtue of this Release, shall run to
and be binding upon all heirs, executors, successors, predecessors,
administrators, trustees, assigns, agents, attorneys, employees, officers,
directors, shareholders, partners, and representatives of the Parties.

 

7.0 SURVIVAL OF WARRANTIES

7.1 The representations and warranties of the Parties shall not expire with or
be terminated and extinguished by the execution of this Release, but shall
thereafter continue and remain in full force and effect without time
limitations.

 

-7-



--------------------------------------------------------------------------------

 

8.0 REPRESENTATION OF COMPREHENSION OF DOCUMENTS

8.1 The Parties hereto represent and warrant: (i) that in executing and entering
into this Release, they have sought legal advice from legal counsel of their
choice; (ii) they have read the contents of this Release; (iii) they fully
understand the terms and consequences of the Release; and (iv) that hereafter
none of the Parties shall deny the validity of this Release on the grounds that
it did not have advice of counsel or did not knowingly enter into this Release
and agree to each of its terms.

8.2 The Release shall be deemed prepared and negotiated by counsel for the
Parties hereto and no contrary presumption, interpretation or construction shall
arise in the event of any ambiguity or uncertainty thereof.

8.3 Each Party has cooperated in the drafting and preparation of this Release.
Hence, if any construction is to be made of this Release, the same shall not be
construed against any Party on the basis that the Party was the drafter. It
shall be construed simply and fairly and not strictly for or against any Party.

 

9.0 WARRANTY OF CAPACITY TO EXECUTE AGREEMENT

9.1 The Parties represent and warrant that no other person or entity has any
interest in the claim, demands, obligations or causes of action referred to in
this Release, except as otherwise set forth herein; that each has the sole right
and exclusive authority to execute this Release and that each has not sold,
assigned, transferred, conveyed, or otherwise disposed of any of the claims,
demands, obligations, or causes of action referred to in this Release.

 

10.0 GOVERNING LAW

10.1 This Release shall be construed and interpreted in accordance with the laws
of the State of California.

 

11.0 ADDITIONAL DOCUMENTS

11.1 The Parties agree to cooperate fully and execute any and all supplementary
documents, including without limitation, a grant agreement regarding the
ProStreamMedia Profits, an amended operating agreement for New Remajo and a
pledge and security agreement all in a form acceptable to Banks.com in its sole
and absolute discretion, and to take all additional actions which may be
necessary or appropriate to give full force and effect to the basic terms and
intent of this Release.

 

12.0 SEVERABILITY

12.1 In the event any provisions of this Release shall be held to be void,
voidable or unenforceable, the remaining provisions shall be enforced in harmony
with the purpose of this Release and the intent of the Parties at the time that
they entered into this Release.

 

-8-



--------------------------------------------------------------------------------

 

13.0 ENTIRE AGREEMENT

13.1 This Release is an integrated agreement and contains the entire agreement
of the Parties relating to its subject matter. No representations, warranties or
promises have been made or relied on by any party hereto other than as set forth
herein. This Release supersedes and controls any and all prior communications,
negotiations and understandings between and among the settling parties and/or
their representatives with regard to the subject matter of the Agreement, and
may not be contradicted by evidence of any prior or contemporaneous agreement.
The Parties intend this Release to constitute the complete statement of the
terms as between and among the parties hereto, and that no extrinsic evidence
whatsoever relating to this Release may be introduced in any judicial proceeding
between the Parties.

 

14.0 MODIFICATION/AMENDMENT

14.1 This Release cannot be modified, changed, amended, or terminated orally.
Any modification, change, amendment or termination must be in writing and signed
by the authorized representatives of the Parties.

 

15.0 COUNTERPARTS

15.1 This Release may be executed in counterparts. Copies of this Release shall
have the same force and effect as the original. Copies of this Release shall be
admissible as evidence to the same extent as the original is so admissible.

I have read this entire Settlement Agreement and Mutual General Release,
consisting of ten (10) pages, including the signature page. I agree to the terms
set forth herein.

 

DATE: AUGUST 24, 2010     By: BANKS.COM, INC.       /s/ Daniel O’Donnell     By:
  Daniel O’Donnell     Its:   President & CEO APPROVED AS TO FORM     FOLEY AND
LARDNER LLP DATE: AUGUST 24, 2010         By:   /s/ Eileen R. Ridley      
EILEEN R. RIDLEY       ATTORNEYS FOR BANKS.COM, INC. DATE: AUGUST 24, 2010    
BY: ANDREW KEERY       /s/ Andrew Keery     BY:   ANDREW KEERY

 

-9-



--------------------------------------------------------------------------------

 

APPROVED AS TO FORM

    BUCHALTER NEMER DATE: AUGUST 24, 2010         BY:   /s/ Richard C. Darwin  
    RICHARD C. DARWIN       ATTORNEYS FOR ANDREW KEERY DATE: AUGUST 25, 2010    
BY: DALE GIESSMAN       /s/ Dale Giessman     BY:   DALE GIESSMAN

APPROVED AS TO FORM

    WETTIG LAW FIRM DATE: AUGUST 24, 2010         BY:   /s/ Gretchen Wettig    
  GRETCHEN WETTIG       ATTORNEYS FOR DALE GIESSMAN APPROVED AS TO FORM    
FELDMAN LAW GROUP

DATE: AUGUST 24, 2010

        BY:   /s/ Aaron R. Feldman       AARON R. FELDMAN       ATTORNEYS FOR
DALE GIESSMAN DATE: AUGUST 25, 2010     By: PROSTREAMMEDIA.COM       /s/ Dale
Giessman     BY:   DALE GIESSMAN     ITS:     APPROVED AS TO FORM     WETTIG LAW
FIRM DATE: AUGUST 24, 2010         BY:   /s/ Gretchen Wettig       GRETCHEN
WETTIG      

ATTORNEYS FOR

PROSTREAMMEDIA.COM

 

-10-



--------------------------------------------------------------------------------

 

APPROVED AS TO FORM     FELDMAN LAW GROUP DATE: AUGUST 24, 2010         BY:  
/s/ Aaron R. Feldman       AARON R. FELDMAN      

ATTORNEYS FOR

PROSTREAMMEDIA.COM

 

-11-